Beatty, J.,
dissenting:
In this case I dissent from the judgment of the court.
By the act amending the corporation law approved February 18, 1875 (Stat. 1875, 68), the legislature has provided a plain, speedy, adequate and specific remedy for the very wrong of which the relator complains. Our writ of mandamus can give him no relief beyond that which he can obtain by complying with the proceedings provided for in that act. He ought not to be allowed to invoke the aid of this Court, by this extraordinary process, to accomplish that which a compliance with the statute would effect in less time, at less cost, and with less complication.